DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2020 has been entered.
Claims 1-12, 14-18, and 20-22 are currently pending in the above identified application.
Claims 14-18 and 20 have been withdrawn from consideration as being directed towards a non-elected invention.

Claim Interpretation
The limitation “wherein the hollow ceramic microspheres are present at a level of at least 50 percent by volume, based on the total volume of components of the article” in claim 7 is interpreted as based on the total volume of the material forming the article, as discussed in the examples of the instant disclosure in Table 2 and discussed in the remarks filed March 29, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support in the original disclosure for the limitation “wherein the multi-component fibers are autogenously bonded together at junction points without loss of spatial relationship between the first polymeric composition and the second polymeric composition in any of the multi-component fibers".  Applicant points to p. 5 lines 23-30 as providing support.  However, this portion states “[t]he spatial relationship between the first polymeric composition, the second polymeric composition, and optionally any other component of the fiber is generally retained in non-fusing fibers.”  The generally retention of the spatial relationship differs from the absolute statement in the claim of “without loss of spatial relationship between the first polymeric composition and the second polymeric composition in any of the multi-component fibers.”  The originally filed disclosure does not support this limitation and the amendment introduces new matter. 
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation to align with the phrasing and scope found in the originally filed disclosure.

Response to Arguments
Applicant's arguments filed October 1, 2020, have been fully considered and are persuasive with regards to the prior art rejection based upon the amended claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5,304,415 to Kurihara teaches a sound absorptive material containing powder particles such as perlite supported in a nonwoven support having a Young’s modulus less than 105 N/m2, wherein the particles occupy no more than 90 volume % of the absorptive material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789